Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00487-CV

                                      Mary Alice SAIZ,
                                         Appellant

                                              v.

                 SUSSER HOLDINGS CORPORATION and Stripes LLC,
                                  Appellees

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2012-02-28,530-CV
                     The Honorable Camile G. Dubose, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Susser Holdings Corporation and Stripes LLC,
recover their costs of this appeal from appellant, Mary Alice Saiz.

       SIGNED March 11, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice